 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                   ***
 6    KENNETH THOMAS,                                      Case No. 3:20-cv-00622-MMD-WGC
 7                                     Plaintiff,                         ORDER
                     v.
 8
     R. RIVERA, et al.,
 9
                                  Defendants.
10

11

12          Plaintiff seeks an extension of time to file his first amended complaint from July 17,

13 2021, to and October 17, 2021. (ECF No. 6 at 1). Plaintiff seeks the extension on the

14 basis that “access to the prison law library is limited.” (Id.) The Court grants the motion

15
     for extension of time in part. Plaintiff shall file his first amended complaint on or before
16
     Friday, August 20, 2021. If Plaintiff fails to file a timely first amended complaint, this action
17
     will be dismissed with prejudice for failure to state a claim. (See ECF No. 6 at 11.)
18
     Therefore,
19

20          IT IS ORDERED that the motion for extension of time (ECF No. 6) is GRANTED.

21          IT IS FURTHER ORDERED that Plaintiff shall file his first amended complaint on
22 or before Friday, August 20, 2021.

23
            IT IS FURTHER ORDERED that, if Plaintiff fails to timely file his first amended
24
     complaint, this action may be dismissed with prejudice for failure to state a claim.
25
            DATED THIS 6th day of July 2021.
26

27
                                                                                 ___
28                                                  UNITED STATES MAGISTRATE JUDGE
